ORDER

PER CURIAM.
AND NOW, this 27th day of May, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board dated February 25, 2005, it is hereby
ORDERED that JAMES MARTIN FOGERTY be and he is SUSPENDED from the Bar of this Commonwealth for a period of three years retroactive to April 8, 2004, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.